Citation Nr: 1335838	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  07-04 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to October 1969.  He died in April 1977, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO determined that the appellant was not entitled to death benefits because she remarried after the Veteran's death and was not recognized as his surviving spouse.

In October 2009, the Board determined that the appellant was not barred from receiving dependency and indemnity compensation (DIC) benefits.  The issue of whether the appellant's remarriage constituted a bar to her receipt of death pension and accrued benefits was remanded for a hearing.

In January 2010, the appellant testified at a hearing before the undersigned Veterans Law Judge by videoconference.  A transcript of the hearing is of record. 

In March 2010, the Board denied the appellant's claim for entitlement to accrued benefits and determined that her remarriage constituted a bar to her receipt of death pension benefits.  The Board also granted the appellant's petition to reopen the claim of entitlement to service connection for the cause of the Veteran's death and remanded the merits of that claim for further development, which was completed.
In April 2011, the appellant's representative submitted a written brief presentation, which included cites to internet articles.  However, he later provided a waiver of the RO's initial consideration of that evidence in May 2011.  As such, the Board determined that there was no prejudice to the appellant in proceeding with consideration of the case on the merits.  See 38 C.F.R. § 20.1304 (2012).

In June 2011, the Board denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2011, the Court granted a Joint Motion for Remand filed by the parties.

In response to the Joint Motion, the Board requested advisory medical opinions from the Veterans Health Administration (VHA) in October 2012, December 2012, and January 2013.  The appellant and her representative were sent a copy of the opinions and given 60 days to submit further evidence or argument.  See 38 C.F.R. §§ 20.901, 20.903.  In April 2013 and September 2013, the appellant's representative submitted responsive written briefs.

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 1977, and the death certificate lists the immediate cause of death as cardiorespiratory arrest due to malignant melanoma.  There were no other significant disorders contributing to death listed, and there is no indication that an autopsy was performed.

2.  At the time of the Veteran's death, service connection had been established for bilateral blepharo conjunctivitis, which was evaluated as 30 percent disabling.  The service-connected disability did not cause or contribute substantially or materially in producing the Veteran's death.

3.  The cause of the Veteran's death developed many years after his military service and was not related to his service, to include the Veteran's herbicide exposure.


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

During the pendency of this appeal, the Court held that additional, detailed notice requirements apply in the context of a claim for dependency and indemnity compensation (DIC) benefits based on service connection for the cause of death.  In particular, this notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

The Board acknowledges that fully compliant notice was provided after the initial adjudication of the claim in this case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333   (Fed. Cir. 2006).  Nevertheless, the RO sent the appellant fully adequate notification in the content of June 2007 and April 2010 letters.  The timing deficiency was cured by readjudication of the claim in the March 2011 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the SOC).  Therefore, with respect to the timing requirement for the notice, the Board concludes that to proceed with adjudication of this case at this time is not prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the appellant in the June 2007 and April 2010 notice letters about the information and evidence necessary to substantiate her claim and of the division of responsibilities in obtaining such evidence.  While the June 2007 letter provided most of the necessary notice, the April 2010 letter specifically met the Hupp and Dingess notification requirements.

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment and personnel records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  A copy of the Veteran's death certificate is also in the claims file.  The appellant has not identified any available, outstanding records that are relevant to the claim decided herein.  Moreover, the record includes written statements provided by the appellant, her daughter, and her representative, to include responses to VHA opinions obtained following the Court's remand of the case in December 2011.

As previously noted, the Board requested a VA medical opinion, and two were submitted (July 2010 and August 2010).  In response to the Joint Motion, as noted above, the Board also requested VHA advisory medical opinions in October 2012, December 2012, and January 2013 and received responsive opinions.  All opinions are discussed in greater detail below.  In February 2013 (February 2013 VHA opinion) and July 2013 (November and December 2012 VHA opinions), the appellant and her representative were sent a copy of the opinions and given an opportunity to submit further evidence or argument.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Wood v. Peake, 520 F.3d 1345, 1347-48 (Fed. Cir. 2008) (38 U.S.C.A. § 5103A(a) requires VA to assist a claimant in obtaining a medical opinion whenever such an opinion is necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim).  The Board finds that the VA and VHA opinions, when taken together, are adequate to decide the case because they are predicated on reviews of the claims file and consideration of the Veteran's pertinent medical history, as well as the appellant's statements, and because the opinions sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination.  Id.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue on appeal has been met. 

The appellant also testified at a hearing before the undersigned Veterans Law Judge in January 2010 on the petition to reopen cause of death claim and the claim of entitlement to death pension and accrued benefits.  The Veterans Law Judge set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim as it was before the Board at that time, and the appellant, through her testimony and questioning by her representative, demonstrated her actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

VA has further assisted the appellant throughout the course of this appeal by providing her and her representative with an SOC and SSOC, which informed them of the laws and regulations relevant to the claim.  The Board concludes that the appellant was provided the opportunity to meaningfully participate in the adjudication of the claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability.  38 U.S.C.A. § 1310.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  It would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In determining whether the disorder that resulted in the death of the Veteran was the result of active service, the laws and regulations pertaining to service connection apply.  38 U.S.C.A. § 1310.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed during such service to Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii).

To the extent that the presumptive provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) do not apply, direct service connection may still be established by evidence demonstrating that the disease was in fact "incurred" during service, i.e. tracing causation to a condition or event during service, or on a presumptive basis for a malignant tumor manifest to a compensable degree within one year after service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997) (applying principle to Agent Orange exposure).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the appellant contends that the Veteran's malignant melanoma was related to his active duty service.  In this regard, she has asserted that the Veteran's growth on the left side of his head was likely present in service, but was overlooked on examinations.  In the alternative, she contends that the Veteran's exposure to herbicides in Vietnam caused his malignant melanoma.  See, e.g., June 1978 statement with original substantive appeal; January 2005 request to reopen; January 2010 Bd. Hrg. Tr at 2.

As an initial matter, the Veteran's DD Form 214 for his period of service from November 1968 to October 1969 reflects that he had seven months and seventeen days of foreign and/or sea service in the USARPAC and his place of entry into active service was Di An, Vietnam.  His personnel records confirm that he served in Vietnam from July 1968 to June 1969.  Based on this verified service in Vietnam for this time period, the Veteran is presumed to have been exposed to herbicide agents, including Agent Orange, during this service.

Nevertheless, malignant melanoma is not included in the list of diseases subject to presumptive service connection for veterans with Vietnam service.  See Notice, 68 Fed. Reg. 27630, 27641 (May 20, 2003) (VA has determined that there is no positive association between exposure to Agent Orange and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).  Therefore, although the Board acknowledges the appellant's assertions as to the Veteran's herbicide exposure during service, service connection for malignant melanoma on this presumptive basis is not warranted.

The Board now turns to the remaining considerations of whether service connection may be warranted on a direct basis or on a presumptive basis for a tumor manifest within one year after service.

The Veteran's service treatment records show that he complained of a boil on his right lower eyelid in May 1949.  He was diagnosed at that time with chronic conjunctivitis of both eyes and chalazion of the right lower lid.  In June 1949, he was diagnosed with dermatitis venenata (defined as "allergic contact dermatitis" or "former name for contact dermatitis due to exposure to sensitizing agents in plants," Dorland's Illustrated Medical Dictionary, 503 (31st ed. 2007)) and was treated with pyrobenzamine and phenol calamine lotion.  In September 1962, he was diagnosed with seborrheica dermatitis of the scalp and eyelids (defined as "a chronic type [of dermatitis] characterized by pruritus, erythema, dry, moist, or greasy scaling, and yellow crusted patches on the face, scalp, or elsewhere on the body; on the scalp the patches start out small but slowly spread to involve the entire scalp, and there is exfoliation of many dry scales (dandruff))," Dorland's Illustrated Medical Dictionary, 502 (31st ed. 2007)).

On reports of medical history dated in June 1957 and May 1963, the Veteran denied having a tumor, growth, cyst, and cancer.  His periodic examinations did not make a reference to any growths on the scalp, and the skin, head, face, neck, and scalp were noted to be "normal."  During his retirement examination in May 1969, the Veteran was noted to have chronic, recurrent keratitis of the right eye, which was currently inactive, but he again denied having any tumors, growths, cysts, or cancer.  The Veteran indicated that he had boils; however, a notation by the examining physician indicated that the Veteran's boils only recurred on his left hip.  The skin, head, face, neck, and scalp were noted to be "normal."

After his retirement from active duty, the Veteran filed his original compensation claim in November 1969, requesting service connection for an eye disorder.  He underwent a VA examination in January 1970 during which the head, face, and neck were noted to be "normal," and his skin was found to be clear.  The Board notes that the examination form specifically requested that the examiner describe any lesions.  In a February 1970 VA eye examination, the examiner noted that the Veteran had scalp dandruff.

In March 1975, the Veteran was admitted to a private hospital for the purpose of removing a lesion growing on the left side of his head.  The lesion was dark and somewhat melanotic in appearance.  A chest x-ray was negative with clear lungs.  The March 1975 pathology report indicated that a moderate-sized ellipse of epidermal tissue measuring 3.2 centimeters completely encircling a somewhat discolored pigmented tumor mass measuring 15 millimeters was found on the left side of the Veteran's head.  The diagnosis was malignant melanoma.

After the Veteran had the malignant melanoma excised from his scalp in March 1975, he was noted to be asymptomatic until October 1976.  See November 1976 VA treatment record.  Thereafter, he had several VA and private hospital admissions and treatment until the time of his death in April 1977.

In October 1976, the Veteran was admitted to the hospital with chest pain.  A chest x-ray was negative with clear lungs, and a liver and spleen scan were negative.  A biopsy was made of a hard node on the posterior of the left neck.  The October 1976 pathology report indicated findings that were consistent with metastatic malignant melanoma.

A November 1976 VA hospital summary shows that the Veteran was referred by his private physician for a tumor evaluation.  At that time, he reported having a left neck mass, which was excised and found to be metastatic malignant melanoma, superficial spreading type, level 4.  See October 1976 private hospital discharge report; November 1976 VA hospital summary report.  A chest x-ray showed no active cardiopulmonary disease.  During this hospitalization, the Veteran underwent a left radical neck dissection.

In February 1977, the Veteran was provided another chest x-ray revealing multiple nodular opacities involving the mid and lower zones compatible with occupational miner's disease.  A March 1977 note from the Veteran's treating physician on discharge indicated that the abnormal chest x-ray most likely represented a questionable possible tumor rather than miner's disease, as the Veteran never mined coal.  In this regard, the liver and spleen scan also revealed multiple large areas of decreased activity in the liver suggestive of metastatic disease.  The final diagnosis was systemic metastatic malignant melanoma.  He was transferred to the VA hospital for chemotherapy treatment.  See March 1977 VA hospital summary.

In April 1977, the Veteran was in extreme condition and hospitalized.  A chest x-ray showed atelectasis of the right middle and lower lobe that was highly suggestive of carcinoma of the main bronchus on the right.  The final diagnosis made by the private treating physician upon the Veteran's death in April 1977 was metastatic malignant melanoma and cardio respiratory arrest.

The certificate of death, certified by the Veteran's treating physician, lists the immediate cause of death as cardiorespiratory arrest due to malignant melanoma.  There were no other significant conditions listed, and there is no indication that an autopsy was performed.

In May 1977, the Veteran's treating physician, Dr. T.H. (initials used to protect privacy), submitted a statement noting that the first surgical attempt to eradicate the malignant melanoma occurred in 1975.  The pathology report indicated that at the time of the surgery the Veteran had actual malignant cells in the lesion, which the physician believed was an indication that the lesion had been present for a considerable period of time prior to the actual date of surgery.  Therefore, the physician opined that the tumor, which ultimately and finally led to the Veteran's death, was present during the later part of his active duty. 

In June 1978, Dr. T.H. submitted another statement at the appellant's request regarding the Veteran's death.  He noted that it was very important to understand the pathophysiology of malignant melanoma and to understand that an absolute statement concerning the veracity of the allegation that the lesion was present at the time of the Veteran's discharge was going to be extremely difficult to prove or to disprove.  He noted that it was the appellant's belief that the Veteran's skin lesion was present at the time of discharge from the military.  The physician noted that a lesion was present during his own initial encounter with the Veteran in 1972.  However, he also stated that the Veteran had not detected any change in the mole until 1975 at which time he presented at the office of his dermatologist for an evaluation.  The physician stated that it was his belief that the lesion was present at the time of the Veteran's discharge from service, and he believed that, if the Veteran had retired later, it would have become totally apparent that the lesion was present.  He pointed out that pathologists who were responsible for identifying these lesions readily agreed that there were frequently extremely long periods in the development of melanotic carcinomas. 

In August 2000, Dr. T.H. submitted another letter noting his awareness that the Veteran died due to complications from malignant melanoma.  He also indicated his belief that the Veteran's dermatitis ultimately resulted in the development of malignant melanoma and may have been contributed to by the Veteran's exposure to Agent Orange.  At that time, the physician had requested, but not received, the Veteran's complete hospital records. 

In July 2010, a VA optometrist reviewed the Veteran's claims file.  He opined that the Veteran's service-connected conjunctivitis was not a principle or contributory cause of his death.  The optometrist stated that his opinion was specifically based upon the review of the Veteran's four admission notes for his hospital visits during the three years prior to his death.  Every admission note indicated that the Veteran's eyes were normal.  The optometrist stated that he did not see any medical notes that indicated a recurrent conjunctivitis or keratitis dated after his exit examination from the military. 

In August 2010, a VA physician reviewed the claims file and provided an opinion a to whether the Veteran's cardiac respiratory arrest and malignant melanoma were each related to his military service, including herbicide exposure, or whether the Veteran's death was otherwise causally or etiologically related to his military service.  Based on the physician's complete review of the claims file, he found that it was not at least likely as not that either the malignant melanoma or cardiorespiratory arrest was caused or aggravated by the Veteran's military service or exposure to herbicides in Vietnam.  In so doing, the physician noted that the Veteran was not diagnosed with malignant melanoma until 1975, which was well after his retirement in 1969.  He also stated that no physical examination during service noted an abnormal growth on the Veteran's scalp, to include the Veteran's retirement physical, and observed that the Veteran was not treated for any skin malignancy during service.  The examiner further noted that the Veteran was not treated for or diagnosed with coronary artery disease or respiratory failure during service.

In response to the Joint Motion, the Board requested advisory VHA medical opinions in October 2012, December 2012, and January 2013, as noted above.  In November 2012, a VHA physician (Dr. K.A.) noted the contention as to herbicide exposure.  He opined that the Veteran's melanoma was not related to his service, to include herbicide exposure.  In so finding, he noted that the American Cancer Society determined that there was inadequate/insufficient evidence to determine whether an association exists between melanoma and herbicide exposure.  He also stated that, while a mole may have been present (prior to 1975), it was not a malignant melanoma until 1975.  In a clarifying opinion the following month, the same VHA physician stated that there was nothing in the record that indicated that melanoma or any precursor was present at the Veteran's discharge from service.

In November 2012, another VHA physician (Dr. H.D.) reviewed the claims file and the prior VHA physician's opinion.  He opined that it was not at least as likely as not that the Veteran's cardiac respiratory arrest was related to service, to include herbicide exposure.  In so finding, he noted that the Veteran did not have any lung disease or respiratory condition during or after service.  He stated that the Veteran did have metastatic melanoma at the time of death, but as an autopsy was not done, the exact cause of death and the role of the tumor in it were not known.

In February 2013, a third VHA physician (Dr. R.G.) reviewed the claims file and noted the diagnosis of malignant melanoma in 1975 and recurrent melanoma in 1976 with the February 1977 chest x-ray showing possible lung lesions.  He determined that there was no link between exposure to herbicides and the development of melanoma, noting that there was no lesion at the time of the retirement physical and also not for the following few years until 1975.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is not warranted for the cause of the Veteran's death on either a direct basis or a presumptive basis.

In this regard, there is simply no evidence that the growth on the Veteran's left side of his head found later to be malignant melanoma was present in service.  All examinations, including the Veteran's retirement examination, reflected normal findings of the skin, head, neck, and scalp.  At retirement, the Veteran himself reported that he did not have a tumor, growth, cyst, or cancer.  The Veteran was also provided a VA examination following service in January 1970 (three months later).  The examination report specifically instructed the examiner to identify any lesions and to provide a description of the type, area, and extent of such lesions.  However, the examiner wrote "clear" as to the Veteran's skin examination, and the head, face, and neck examination was also normal.  The February 1970 VA examiner noted scalp dandruff, but there was also no indication of a growth, abnormal or otherwise.

The earliest evidence of the existence of the growth was in 1972, per a physician's statement.  The Board notes, however, that the Veteran did not have a diagnosis of malignant melanoma until 1975, which would have been approximately six years after his separation from service.  Moreover, Dr. T.H. noted in the June 1978 letter that the Veteran did not notice a change in the lesion until 1975.  The Board also notes that, in a March 1977 letter to a VA physician, Dr. T.H. stated that the Veteran was first seen by him in late 1973 at which time there was a surgical removal of the lesion found to be consistent with malignant melanoma.  However, this report is inconsistent with the remainder of the record, to include Dr. T.H.'s own treatment records and other written submissions.  In any event, this would also be beyond the one-year post-service period.  As such, the chronic presumptive provisions do not apply in this case.

The Board notes that there are multiple medical opinions on the question of whether the Veteran's malignant melanoma and/or cardiorespiratory arrest were related to his service, to include herbicide exposure.  The three opinions provided by the Veteran's treating physician discussed above, Dr. T.H., weigh in favor of a claimed link on alternative theories, with the remainder of the VA/VHA opinions weighing against the claim.  Each of the opinions is based on the same history of treatment for the malignant melanoma beginning in 1975 with treatment thereafter until the Veteran's death.

In evaluating the individual opinions, Dr. T.H. opined in his first two letters that the Veteran's lesion was present at discharge, as melanoma carcinomas frequently take long periods of time to develop.  The record, however, reflects that the Veteran had no notation of any tumors, growths, or lesions in service, and the Veteran denied having any sort of growth on several occasions during service, including at retirement.  These opinions also fail to address the findings of the January 1970 VA examination, which specifically found that the Veteran did not have any lesions three months after service.  Again, that examiner was specifically instructed to identify and describe any current lesions on the report, yet he found the Veteran's skin to be clear.

Thus, Dr. T.H. appears to speculate that the Veteran had a lesion in service that may have gone undetected, even though an earlier examiner was specifically instructed to identify any lesions and did not report any such findings.  Significantly, he formed the basis for his opinion on this premise.  The service treatment records and January 1970 VA examination provide affirmative evidence that there was no lesion present that could have later developed into melanoma, and he did not account for these findings in rendering his opinions.  Moreover, Dr. T.H. indicated in his June 1978 opinion that the Veteran himself did not note a change in the lesion until 1975 at which time he was treated and diagnosed with malignant melanoma.

Based on these considerations, the Board finds that Dr. T.H.'s opinion is not based on an accurate characterization of the medical evidence of record.  An opinion based on an inaccurate (or unsubstantiated) factual premise has limited, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  As such, the Board affords limited probative value to these opinions as to a claimed etiological link in this regard.

In regard to the VA/VHA opinions, the August 2010 VA examiner determined that it was not at least as likely as not that the Veteran's malignant melanoma was related to service, noting consideration of and referencing the relevant in-service and post-service medical evidence in forming the opinion.  The November 2012 VHA physician (Dr. K.A.) also opined that the melanoma was not related to service, indicating that, while a mole may have been present in service, it was not malignant melanoma until 1975, and there was nothing in the record indicating the melanoma or any precursor was present at the time of discharge from service (December 2012 clarifying opinion).  The February 2013 VHA physician also noted the absence of a lesion at separation until 1975.  The Board affords substantial probative weight to the August 2010 opinion, taken together with the subsequent and consistent VHA opinions, as the opinions are based on a review of the claims file, to include the statements of the Veteran's private physician and the medical evidence, and an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The Board also finds that the Veteran's malignant melanoma was not otherwise related to service, to include the appellant's alternative contention that it was related to his in-service herbicide exposure.  In this regard, the appellant submitted another statement from Dr. T.H. noting that the Veteran's "dermatitis which he suffered and ultimately which resulted in the development of malignant melanoma may have been contributed to by [his exposure to Agent Orange]."  Although the Board has carefully considered this opinion, as well as all opinions provided by Dr. T.H., it is well established that medical opinions that are inconclusive and/or speculative in nature do not provide a sufficient basis upon which to support a claim.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); see also 38 C.F.R. § 3.102 (finding of service connection may not be based on a resort to speculation or a remote possibility).

Moreover, Dr. T.H. did not explain his conclusion that Agent Orange may have contributed to the development of malignant melanoma, nor did he provide a complete rationale regarding the medical significance of the Veteran's in-service dermatitis in the development of the malignant melanoma many years later.  The remainder of the record does not otherwise suggest such a link.  In addition, Dr. T.H. indicated that he had not received the Veteran's complete hospital records created at the time of his death, thereby indicating that he did not have the benefit of the Veteran's complete medical history when making his determination.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Based on these considerations, the Board affords limited probative value to this opinion as to a claimed link on this basis.

In regard to the VA/VHA opinions, the August 2010 VA examiner specifically determined that it was not at least as likely as not that the malignant melanoma was caused or aggravated by the Veteran's service or herbicide exposure.  The November 2012 VHA physician (Dr. K.A.) similarly opined, taking into account the findings of the American Cancer Society.  The February 2013 VHA physician agreed that a link had not been established between herbicide exposure and the development of melanoma.  The Board affords substantial probative weight to the August 2010 opinion, taken together with the subsequent and consistent VHA opinions, as the opinions are based on a review of the claims file, to include the statements of the Veteran's private physician and the medical evidence, and an accurate characterization of the evidence of record.  See Nieves-Rodriguez, supra.  Moreover, the claims file contains no other probative evidence that the Veteran's malignant melanoma was caused by exposure to herbicides.

In addition, the Board finds that the Veteran's cardiorespiratory arrest, which was listed on his death certificate, was not related to service.  In an April 2011 brief, the appellant's representative contended that the Veteran's lung cancer, which was found on chest x-rays in February and April 1977, was due to his exposure to Agent Orange. 

Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) are included in the recognized presumptive diseases related to herbicide exposure, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(d) states that evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.

As discussed in detail above, the evidence reflects that the Veteran's melanoma was systemically metastatic and spread throughout his body, including to his neck, lungs, and liver.  The Veteran was diagnosed with systemic metastatic malignant melanoma, superficial spreading type, level IV (emphasis added).  See November 1976 VA hospital summary; March 1977 private hospital summary.  Significantly, the Veteran's chest x-rays were consistently clear until February 1977.  In April 1977, a chest x-ray showed atelectasis of the right middle and lower lobe, which was highly suggestive of carcinoma of the main bronchus on the right.

In addition, the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a cardiovascular or pulmonary disorder.  Moreover, Dr. T.H. did not provide an opinion or otherwise suggest that the Veteran's cardiorespiratory arrest was directly related to service, to include exposure to herbicides, as an illness separate from the disease process beginning with the malignant melanoma.  In this regard, he indicated in multiple written submissions that the Veteran died due to complications of malignant melanoma.

The August 2010 VA examiner noted that the Veteran was not treated for or diagnosed with coronary artery disease or respiratory failure during his military service and opined that his cardiac respiratory arrest was not caused or aggravated by his service.  The November 2012 VHA physician (Dr. H.D.) similarly noted no lung diseases or respiratory conditions during or after service.  The appellant also reported that she did not recall the Veteran receiving treatment for a heart problem during service during the January 2010 Board Hearing (p. 6).

In consideration of the entire record, the Board finds that there is affirmative evidence that the Veteran's lung cancer was not the result of Agent Orange, as physicians clearly indicated that the Veteran's melanoma had instead systemically metastasized to other areas of his body.  The Board also notes that the Veteran's death certificate, certified by one of his treating physicians, reflects that his death was caused by cardiorespiratory arrest due to malignant melanoma.  Thus, his lung cancer does not appear to have been the primary site.  Instead, the malignant melanoma was the primary cancer, which eventually spread to his lungs.  Consequently, service connection is not warranted on a presumptive basis for lung cancer due to herbicide exposure.  Similarly, in light of the above considerations, there is no other competent evidence of record to find that cardiorespiratory arrest was related to the Veteran's service.

The Board again acknowledges the opinions in support of the claim submitted by Dr. T.H. and points out the multiple attempts to better develop the medical evidence to assist the appellant in the development of her claim.  However, the weight of the evidence simply does not support the claim that the Veteran's death from metastatic melanoma due to cardiorespiratory arrest was related to service, on either a direct or presumptive basis, to include the appellant's contentions presented throughout the course of the claim.

Lastly, the Board notes the contention of the appellant's representative in his April 2011 brief that the growth on the Veteran's right eye may have constituted melanoma and that his chronic eye inflammations were caused by a chronic staphylococcus infection that retarded the development of melanoma.  In other words, he essentially argues that the Veteran's service-connected disability caused or contributed to his death. 

A review of the claims file indicates that these arguments are without merit.  At the time of separation, the Veteran was found to have chronic recurrent keratitis of the right eye that was inactive.  As noted in the opinion provided by a VA optometrist in July 2010, the Veteran's eyes were consistently noted to be normal during his hospital visits in the three years prior to his death.  The Veteran had no recurrent conjunctivitis or keratitis after his military service.  Thus, the optometrist opined that the Veteran's service-connected disability was not a principle or contributory cause of his death, and there is no other opinion to the contrary.  The Board finds that the detailed and reasoned opinion of the VA optometrist is entitled to more probative weight than the general assertions of the representative in this regard. 

There is also no indication that the growth on the Veteran's right eye was ever diagnosed as melanoma either during or at any time after service.  Instead, in service, the growth was diagnosed as an ulcer of the cornea of the right eye due to staphylococcus infection, and at retirement, the Veteran's eyes were noted as being normal.  A February 1970 VA examination found his right eye to have an overgrowth of skin secondary to chronic excoriation (not a true wart).

Notably, the Veteran's melanoma was found on the left side of his head and spread to the left side of his neck; melanoma or cancer was not found on the right side of the Veteran's face or neck.

The appellant's representative further argued (with supporting links to internet articles) that the Veteran's chronic staphylococcus infections slowed the development of his melanoma and contended that this could indicate that the Veteran's melanoma, which was first diagnosed in 1975, actually began in service.  While the Board has reviewed these internet articles, no medical professional has reviewed this evidence and specifically discussed the article in relation to this particular case.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say that medical article and treatise evidence are irrelevant or unimportant; they can provide important support when combined with an opinion of a medical professional.").  Moreover, the referenced study was inconclusive.  Specifically, the National Institute of Health article indicated staphylococcal strains induced a protein that had a growth inhibitory effect on melanoma.  However, the findings indicated that there was a difference between the different staphylococcal strains in their effect on the production of that protein.  Thus, a conclusive result was not provided, and the report only stated that that studying this effect "may be a crucial lead in the investigation of different skin conditions."  As such, the Board affords limited, if any, probative value to this argument on the question of etiology.

The Board has also carefully considered the sum of the contentions presented by the appellant, her daughter, and her representative in support of the claim, to include the claimed relationship between the Veteran's malignant melanoma and service (to include herbicide exposure) or the Veteran's service-connected eye disability and death.  However, the question of whether the Veteran's death from cardio respiratory arrest due to malignant melanoma was related to his service, to include herbicide exposure, is a complex medical matter as to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  As such, while the Board again acknowledges these contentions as to a claimed link, the Board finds that these statements are in conflict with the VA/VHA opinions against the claim, afforded significant probative weight, as discussed above.  To the extent that such statements are reflective of the contemporaneous opinions of Dr. T.H. provided in support of the claim, the Board notes that they are afforded no more weight than that of the opinions themselves, as discussed above.

While the Board is sympathetic to the appellant's claim, the weight of the evidence is against the claim.  Moreover, while the Board acknowledges the Veteran's many years of service and the appellant's argument of entitlement to the claimed benefits based on this lengthy period of service, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure, is denied.



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


